Citation Nr: 1544120	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  99-17 828A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation based upon service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran had active duty service from April 1946 to June 1952.  He died in October 1996.  The appellant is his widow.

This case has a lengthy procedural history.  The appellant testified at a hearing before the Board at the RO in August 2003.  The Board remanded in April 2004 and then denied the issue on appeal in January 2008.  

The appellant appealed the Board's January 2008 denial to the United States Court of Appeals for Veterans Claims (Court).  By memorandum decision in June 2010, the Court vacated the Board's January 2008 decision and remanded the matter for additional action.  This matter was then remanded in April 2011, September 2012, and May 2013 for further development.  

In September 2013, the Board again denied the benefit sought.  The appellant again appealed to the Court.  In July 2014, the Court endorsed a joint motion for remand filed by both parties to the case, vacated the September 2013 Board decision and remanded for further evidentiary development.

In December 2014, the appellant was informed that the Veterans Law Judge who had held the hearing in her appeal had retired from the Board.  She was offered the opportunity to have another hearing before another Judge, if she desired.  She was also informed that if she failed to request another hearing within thirty days of the letter, it would be assumed that she did not wish another hearing.  No response was received, and the Board will thus proceed to review the appeal as it stands.  

In September 2015 the appellant's attorney submitted additional evidence and argument, along with a waiver of initial RO review.  


FINDINGS OF FACT

1.  The Veteran sustained cold injury during wintertime service in Korea. 

2.  The Veteran died in October 1996.

3.  Cold injury residuals contributed to the cause of his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's death was related, at least in part, to cold injuries sustained by the Veteran when he was stationed in Korea, and that she should be awarded dependency and indemnity compensation based upon service connection for the cause of the Veteran's death.  

Given the favorable result reached herein, a lengthy exposition of the VA's duties to notify and assist is not necessary.  We note, however, that the July 2014 Court order required VA to make another attempt to obtain outstanding VA treatment records.  Prior to this Board review, the Veteran's attorney requested these records, but received a response to the effect that the VA outpatient clinic records were destroyed.  Even if these records do still exist, the VA's failure to obtain them for review by adjudicators is harmless in light of the grant of the benefit sought. 

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran had not requested service connection for any disability prior to his death.  Evidence of record establishes, however, that he experienced frostbite, or cold injury, during wintertime service in Korea.  Medical evidence also establishes that he had arthritis, for which he took multiple medications for many years.  

According to his death certificate, the immediate cause of the Veteran's death was stroke following surgery with arteriosclerotic cardiovascular disease, respiratory compromise, and severe arthritis.  

The Veteran's attorney obtained an informed medical opinion in September 2015.  The physician who authored the opinion performed a thorough review of the medical evidence, which is demonstrated by his clear summary of the Veteran's health situation and his explanation as to the cause of the Veteran's death.  

In essence, the reviewing physician concluded that the Veteran's arthritis was caused at least in part by the inservice cold injury.  The medication he took for control of his arthritis pain over the years caused ulcer disease.  Just prior to his death, the ulcers caused severe bleeding in his gastrointestinal system.  The severe bleeding caused hypotension which in turn caused brain anoxia.  The brain anoxia included stroke-like symptoms which caused the Veteran's death.  The physician explained this disconnect as follows:

Although the death certificate claims the immediate cause of death was a "Stroke following surgery," this is incorrect.  It is clear from my review of the medical record, that although [the Veteran] did suffer from brain injury, he did not have a stroke in the customary manner associated with the term.  [The Veteran] suffered an anoxic brain injury due to perioperative hypotension from ongoing massive gastrointestinal bleeding and sepsis.  The proximal cause for [the Veteran's] demise was the gastric ulcer bleeding which could not be controlled.  This ulcer in turn, was secondary to his use of a combination of non-steroidal anti-inflammatory drugs and steroids to treat his arthritis.

The physician's opinion contains a thorough explanation as to the causal relationship between cold injury and arthritis, as well as the extensive medical treatment provided to the Veteran prior to his death.  The opinion also clarifies the death certificate's designation of "stroke" as a cause of the Veteran's death.  The opinion contains multiple and helpful references to updated medical research.  In the view of the Board, the opinion is clear and persuasive as to the cause of the Veteran's death.

It is the responsibility of the Board to review all the evidence of record and reach a conclusion by applying the standard of review set forth above.  The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board therefore finds that the Veteran's cold injury during service in Korea was a contributing cause of his death in 1996.  Service connection for the cause of his death is therefore warranted.  Dependency and indemnity compensation may therefore be awarded to his widow, the appellant.  The appeal is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


